AO 245 S (Rev. 2/99)(EDVA rev,1) Sheet 1 - Judgment in a Criminal Case




                                 UNITED STATES DISTRICT COURT
                                                                                                             SEP 2 f 2019
                                            Eastern District of Virginia
                                                    Alexandria Division                               CLERK, U.S. DISTRICT COURT
                                                                                                           ALEXANDRIA, VIRGINIA

UNITED STATES OF AMERICA


              V.                                                         Case Number 1:19CR00166-001


BARRENCE MARK ANTHONY,

Defendant.


                                         JUDGMENT IN A CRIMINAL CASE

         The defendant, BARRENCE MARK ANTHONY, was represented by Bruce A. Johnson, Jr., Esquire.

      The defendant pleaded guilty to Count 1 of the Criminal Information. Accordingly, the defendant is
adjudged guilty of the following count, involving the indicated offense:

                                                                                    Date Offense
Title & Section                                 Nature of Offense                                          Count Number
                                                                                     Concluded

18U.S.C.§1030(a)(2)(C)              Accessing a Protected Computer                   12/08/2016
                                    without Authorization (Felony)



        As pronounced on September 27, 2019,the defendant is sentenced as provided in pages 2through 8** of
this Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

        IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.

        Signed this               day of                krvu       2019.




                                                                                          fsf
                                                                             Leonie M. Brinkerna
                                                                            United Stales District Judge




  Page 8 of this document contains sealed information
AO 245 S(Rev. 2/99)(EDVA rev.1) Sheet 2 - Imprisonment




                                                                                             Judgment-Page 2 of 8
Defendant: BARRENCE MARK ANTHONY
Case Number: 1:19CR00166-001
                                                         IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of TWENTY-FOUR (24) MONTHS, with credit for time served.



        The Court makes the following recommendations to the Bureau of Prisons:


        The defendant to be designated to a facility as close to the Washington D.C. Metropolitan area as
          possible.



       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons as notified by the United States Marshal. Until he self surrenders, the defendant shall remain under the
Order Setting Conditions of Release entered on March 6, 2019; with the added condition that when notified as to
where to report, the defendant self-surrender to the facility as directed.




                                                           RETURN

           have executed this Judgment as follows:




        Defendant       delivered     on                                                                           to
at                                                                                   ., with a certified copy of this
Judgment.

c: P.O.(2)(3)
     Mshl.(4)(2)
     U.S.Atty.                                                      United States Marshal
     U.S.Coll.
     Dft. Cnsl.                            By
     PTS                                                            Deputy Marshal
     Financial
     Registrar
     ob
AO 245 S(Rev. 2/99)(EDVA rev.1) Sheet 3- Supervised Release


                                                                                              Judgment—Page 3 of 8
Defendant: BARRENCE MARK ANTHONY
Case Number: 1:19CR00166-001
                                SUPERVISED RELEASE

        Upon release from imprisonment, the defendant shall be on supervised release for a term of THREE (3)
YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special
conditions of supervised release.

        The defendant shall report to the probation office in the district to which the defendant is released within
        72 hours of release from the custody of the Bureau of Prisons.

        While on supervised release, the defendant shall not commit another federal, state, or local crime.

        While on supervised release, the defendant shall not illegally possess a controlled substance.

        While on supervised release, the defendant shall not possess a firearm or destructive device.

        if this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that
        the defendant pay any such fine or restitution in accordance with the Schedule of Payments set forth in
        the Criminal Monetary Penalties sheet of this judgment.

                              STANDARD CONDITIONS OF SUPERVISED RELEASE

The defendant shall comply with the standard conditions that have been adopted by this Court(set forth below):
1) The defendant shall not leave the judicial district without the permission of the Court or probation officer.
2) The defendant shall report to the probation officer and shall submit a truthful and complete written report
    within the first five days of each month.
3) The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
   probation officer.
4) The defendant shall support his or her dependents and meet other family responsibilities.
5) The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
   schooling, training, or other acceptable reasons.
6) The defendant shall notify the Probation Officer within 72 hours, or earlier if so directed, of any change in
     residence.
7) The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
   or administer any narcotic or other controlled substance, or any paraphernalia related to such substances,
   except as prescribed by physician.
8) The defendant shall not frequent places where controlled substances are illegally sold, used, distributed or
     administered.
9) The defendant shall not associate with any persons engaged in criminal activity, and shall not associate with
    any person convicted of a felony unless granted permission to do so by the probation officer.
10) The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall
    permit confiscation of any contraband observed in plain view of the probation officer.
11) The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by
     a law enforcement officer.
12) The defendant shall not enter into any agreement to act as an informer or a special agent of a law
    enforcement agency without the permission of the Court.
13) As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned
    by the defendant's criminal record or personal history or characteristics, and shall permit the probation
    officer to make such notifications and to confirm the defendant's compliance with such notification
    requirement.
AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 3(cont'd)- Supervised Release


                                                                                           Judgment-Page 4 of 8
Defendant: BARRENCE MARK ANTHONY
Case Number: 1:19CR00166-001

                                       SPECIAL CONDiTIONS OF SUPERVISION

While on supervised release, pursuant to this Judgment, the defendant shall also comply with the following
additional conditions:



1.   The defendant shall undergo a mental health evaluation and, if recommended, participate in a program
     approved by the United States Probation Office for mental health treatment with an emphasis on impulse
     control, which program may include residential treatment and testing, all as directed by the probation officer.
     The defendant shall take all medications as prescribed and waive all rights of confidentiality regarding
     mental health treatment to allow the release of information to the United States Probation Office and
     authorize communication between the probation officer and the treatment provider. The defendant to pay
     costs as able, as directed by the probation officer.

2. The defendant shall provide the probation officer access to any requested financial information.

3. The defendant shall not incur new credit card charges, open additional lines of credit, or engage in any
   financial transaction over $500.00 without prior approval of the probation officer.

4. As directed by the probation officer, the defendant shall apply monies received from income tax refunds,
   lottery winnings, inheritances, judgments, trusts, and any anticipated or unexpected financial gains to satisfy
   the outstanding court ordered financial obligation.

5. The defendant shall pay restitution totaling $49,233.09 to Federated IT. Restitution is payable immediately,
   with any remaining balance to be paid in equal monthly payments of $300.00 or 25 percent of net income,
   whichever is greater, to commence within 60 days of release, until paid in full.

6. The defendant shall notify employers of the nature of his conviction and supervision.

7. The defendant must remain drug free and his probation officer may require random drug testing at any time.
   Should a test indicate drug use, then the defendant must satisfactorily participate in, and complete, any
   inpatient or outpatient drug treatment to which defendant is directed by the probation officer. The defendant
   shall waive all rights of confidentiality regarding substance abuse treatment to allow the release of
   information to the United States Probation Office and authorize communication between the probation officer
   and the treatment provider. The defendant to pay costs as able, as directed by the probation officer.
AO 245 S(Rev. 3/99)(EDVA rev.) Sheet 5 - Financial Penalties


                                                                                        Judgment-Page 5 of 8
Defendant: BARRENCE MARK ANTHONY
Case Number: 1:19CR00166-001
                             CRIMINAL MONETARY PENALTIES

The defendant shall pay the following total monetary penalties in accordance with the schedule of payments set
out below.


                         Count                                 Special Assessment        Fine

                            1                                            $100.00       $0.00
                          Total                                          $100.00       $0.00
                                                                FINE


No fines have been imposed in this case.

                                                 SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment;(2) restitution; (3)fine principal; (4) cost of
prosecution;(5) interest;(6) penalties.

The special assessment is due in full immediately. If not paid immediately, the Court authorizes the deduction
of appropriate sums from the defendant's account while in confinement in accordance with the applicable rules
and regulations of the Bureau of Prisons.

Any special assessment, restitution, or fine payments may be subject to penalties for default and delinquency.

If this judgment imposes a period of imprisonment, payment of Criminal Monetary penalties shall be due during
the period of imprisonment.

All criminal monetary penalty payments are to be made to the Clerk, United States District Court, except those
payments made through the Bureau of Prisons' Inmate Financial Responsibility Program.
AO 245 S(Rev. 3/99)(EDVA rev.) Sheet6 - Restitution and Forfeiture


                                                                                            Judgment-Page 6 of 8
Defendant: BARRENCE MARK ANTHONY
Case Number: 1:19CR00166-001
                                              RESTITUTION AND FORFEITURE

                                                          RESTITUTION

         The Court, pursuant to the Victim and Witness Restitution Act, finds that the following is/are victim(s) of
defendant's criminal conduct and has/have sustained loss in the indicated amounts and orders $49,233.09
restitution by the defendant as follows:


   Name & address of paveefs)                                                                        Amount



   Federated IT                                                                                      $49,233.09
   ATTN: Matthew Bucholz, President
  1201 Wilson Blvd., 27^ Floor
  Arlington, Virginia 22209
                                                                                    Total            $49,233.09

         Payments of restitution are to be made to Clerk, U. 8. District Court, 401 Courthouse Square, Alexandria,
VA 22314.

      Restitution is payable immediately, with any remaining balance to be paid in equal monthly payments of
$300.00 or 25 percent of net income, whichever is greater, to commence within 60 days of release, until paid in
full.
         Interest on Restitution has been waived.

      If there are multiple payees, any payment not made directly to a payee shall be divided proportionately
among the payees named unless othenwise specified here:




                                                           FORFEITURE



      Forfeiture is directed in accordance with the Consent Order of Forfeiture entered by this Court on
September 27, 2019.
